IN THE SUPREME COURT OF PENNSYLVANIA                  M.D. Appeal Dkt.
                                                                        44 MAP 2017
                              MIDDLE DISTRICT


NANCY NICOLAOU AND NICHOLAS                : No. 58 MAL 2017
NICOLAOU,                                  :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
            v.                             :
                                           :
                                           :
JAMES J. MARTIN, M.D., LOUISE A.           :
DILLONSYNDER, CRNP, JEFFREY D.             :
GOULD, M.D., ST. LUKE'S HOSPITAL,          :
ST. LUKE'S HOSPITAL AND HEALTH             :
NETWORK, ST. LUKE'S HOSPITAL               :
UNION STATION MEDICAL SURGICAL             :
CLINIC D/B/A ST. LUKE'S SOUTHSIDE          :
MEDICAL CENTER, ST. LUKE'S                 :
ORTHOPAEDIC SURGICAL GROUP,                :
AND NAZARETH FAMILY PRACTICE,              :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by Petitioners, are:


      a.    Did the Trial Court err in granting Respondents’ Motion for
            Summary Judgment and holding that Petitioners’ medical
            malpractice action was time barred under 42 Pa.C.S. § 5524(2) and
            did not meet the Discovery Rule Exception when Plaintiff did not,
            and was financially unable to, confirm Respondents’ negligent
            misdiagnosis until final medical testing confirmed she had Lyme
            Disease on February 13, 2010?
b.     Did the Trial Court abuse its discretion in granting Respondents’
       Motion for Summary Judgment when there was a genuine issue of
       material fact, which should be presented to a jury, as to whether
       Petitioners’ medical malpractice action is tolled from the running of
       the Statute of Limitations under 42 Pa.C.S. § 5524(2) by the
       Discovery Rule?



Justice Wecht did not participate in the consideration or decision of this matter.




                             [58 MAL 2017] - 2